

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT


This Agreement is made this 3rd day of May, 2010 and is by and between Soren
Nielsen (“Nielsen”), an individual with a principal residence at
____________________, and Jedediah Resources Corp. (“Jedediah”), a Nevada
corporation with a principal place of business at 100-111 5th Avenue, S.W.,
Calgary, Alberta, Canada, (collectively the “Parties”).


WHEREAS Nielsen wishes to transfer all of his right, title and interest in all
intellectual property relating to certain chewing gum compositions having
appetite suppressant activity to Jedediah (the “Intellectual Property”) in
exchange for 5,500,000 newly issued shares of common stock of Jedediah (the
“Consideration”); and


WHEREAS Jedediah wishes to acquire all of Nielsen’s right, title and interest in
the Intellectual Property from Nielsen in exchange for the Consideration.


NOW, THEREFORE, in consideration of the recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:


1.           Grant


In exchange for the Consideration, Nielsen hereby assigns his entire right,
title and interest, for all countries, in and to the Intellectual Property, as
set forth on Exhibit A attached hereto and made a part hereof, and any
information describing the Intellectual Property that will assist Jedediah in
practicing or obtaining intellectual property protection for the Intellectual
Property, which such Intellectual Property includes, but is not limited to,
correspondence, internal memoranda, notes of telephone conversations, electronic
mail, drawings, diagrams, laboratory notebooks, technical specifications, test
procedures and specifications, technical information and data, marketing data,
search results, agreements, and all other documents and information in his
possession, custody or control, and all the rights and privileges under any and
all patent applications or registrations therefor and all reissues and
extensions thereof.


2.           Authorization to Patent Offices


Nielsen hereby authorizes and requests that the Commissioner of Patents and
Trademarks of the United States and any official of any country or countries
foreign to the United States, whose duty it is to issue patents or other
evidence or forms of intellectual property on applications as aforesaid to issue
the same to Jedediah, its successors, assigns and legal representatives, or to
such nominees as it may designate.


3.           Continued Cooperation


Nielsen agrees that, when requested, he will, without charge to Jedediah but at
its expense, sign all papers, take all rightful oaths, and do all acts which may
be necessary, desirable or convenient for securing and maintaining patents for
the Invention in any and all countries and for vesting title thereto in Jedediah
its successors, assigns and legal representatives or nominees, or which may be
necessary to exploit or defend its rights in the Intellectual Property.
 
 
 

--------------------------------------------------------------------------------

 


4.           Assignment


Nielsen hereby consents that a copy of this Agreement shall be deemed a full
legal and formal equivalent of any assignment, consent to file or like document
which may be required in any country for any purpose.


5.           Representations and Warranties


Nielsen represents and warrants that he is the sole inventor and owner of the
Intellectual Property; that he has the exclusive, valid, unencumbered and
irrevocable right, title and interest in and to the Intellectual Property; that
he has full right, power and authority to grant the rights, title and interests
granted in this Agreement; that no third party is claiming or claimed that the
Intellectual Property infringes or misappropriates its intellectual property
rights, and to Nielsen’s knowledge no circumstances exist to give rise to such a
claim.


6.           Confidentiality


Nielsen shall not disclose the Intellectual Property or the terms of this
Agreement without the prior express written consent of Jedediah.


7.           Indemnification


Nielsen shall indemnify and hold harmless Jedediah, its officers, directors,
employees, agents, affiliates, successors and assigns for any and all costs,
expenses or liabilities, including reasonable attorney’s fees, arising out of
Nielsen’s acts or omissions in performing or failing to perform his obligations
under this Agreement, including breach of any provision, representation or
warranty set forth in this Agreement.


8.           Entire Agreement


This Agreement contains the entire agreement between the Parties with respect to
the subject matter hereof; there do not exist any other written or oral terms or
agreements except for those contained in this Agreement; only representations
contained in this Agreement and no others shall be admissible to establish the
execution or inducement of this Agreement.


9.           Headings


Headings herein are for reference purposes only and do not form a part of the
Agreement.


10.           Severability


In case any one or more of the provisions contained in this Agreement are held
to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability will not affect any other provision(s) of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
11.           Successors


This Agreement shall inure to the benefit of and bind (i) any and all heirs,
successors in interest, assigns, officers, directors and employees of the
Parties, and (ii) any persons or entities that acquire all or substantially all
of the assets or a portion of the assets of Jedediah.


12.           Venue


The Parties irrevocably submit exclusively to the jurisdiction of the State of
New York and the venue of New York County in any action brought by the Parties
concerning this Agreement or the performance thereof.


13.           Choice of Law


This Agreement shall be governed by, construed and entered in accordance with
the laws of the State of New York applicable to contracts deemed to be made
within such state, without regard to choice of law or conflict of law provisions
thereof.


14.              Interpretation


No provision of this Agreement shall be interpreted or construed against any
party because that party or its legal representative drafted it.


15.           Counterparts


This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered to the other party shall be deemed an original. The
executed page(s) from each original may be joined together and attached to one
such original and shall thereupon constitute one and the same instrument






/s/ Soren Nielsen
SOREN NIELSEN
Dated: May 3, 2010




JEDEDIAH RESOURCES CORP.




/s/ Soren Nielsen
By: Soren Nielsen
Title: CEO
Dated: May 3, 2010